941 F.2d 1206
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Linwood J. HARDY, Plaintiff-Appellant,v.CITY OF RICHMOND FIRE BUREAU, Defendant-Appellee,andStuart Circle Hospital, Hand Management Specialists, Defendants.
No. 91-1733.
United States Court of Appeals, Fourth Circuit.
Submitted July 8, 1991.Decided Aug. 20, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.   James R. Spencer, District Judge.  (CA-89-626-R)
Linwood J. Hardy, appellant pro se.
Norman Bernard Sales, City Attorney's Office, Richmond, Va., for appellee.
E.D.Va.
AFFIRMED.
Before K.K. HALL, MURNAGHAN, and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
Linwood J. Hardy appeals from the district court's order dismissing his employment discrimination suit.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Hardy v. City of Richmond, CA-89-626-R (E.D.Va. Mar. 20, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.